     Case 1:18-cv-08653-VEC-SDA Document 97 Filed 10/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       10/24/2019
D George Sweigert,

                              Plaintiff,
                                                            1:18-cv-08653 (VEC) (SDA)
                  -against-
                                                            ORDER
Jason Goodman,

                              Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

      Following a telephone conference with the parties, it is hereby ORDERED as follows:

         1. No later than October 31, 2019, Plaintiff shall file a letter with the Court indicating

             whether Plaintiff intends to pursue his claim under New York General Business

             Law § 349 and/or the relief set forth in ¶ 135 of the Second Amended Complaint

             (“SAC”).

         2. No later than November 14, 2019, Defendant shall file his Answer or otherwise

             respond to the SAC.

         3. No later than November 21, 2019, the parties shall file any interrogatories for the

             Court’s review. The parties are reminded that, in accordance with Local Rule 33.3,

             “interrogatories will be restricted to those seeking names of witnesses with

             knowledge of information relevant to the subject matter of the action, the

             computation of each category of damage alleged, and the existence, custodian,

             location and general description of relevant documents[.]” Upon approval, the

             Court shall set a deadline for the parties to respond to the interrogatories.
      Case 1:18-cv-08653-VEC-SDA Document 97 Filed 10/24/19 Page 2 of 2



           4. No later than December 5, 2019, the parties shall file copies of their document

              requests for the Court’s review. Upon approval, the Court shall set a deadline for

              the parties to respond to the document requests.

           5. Depositions in this action shall be taken by written questions in accordance with

              Federal Rule of Civil Procedure 31. No later than February 15, 2020, each party

              shall email a list of no more than fifty deposition questions (in a Word document)

              to Chambers. Upon approval, the Court shall set a deadline for the parties to

              respond and submit follow-up questions.

           6. The parties shall email courtesy copies of the filings set forth above to Chambers

              at Aaron_NYSDChambers@nysd.uscourts.gov.

           7. Extensions of these deadlines will be granted for good cause shown.

       The Clerk of Court is directed to mail a copy of this Order to the pro se parties. In addition,

a copy of this Order will be emailed to the parties by Chambers.

SO ORDERED.

DATED:        New York, New York
              October 24, 2019

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
